DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on 12/13/2021, by adding the limitation “identifying, for one or more wireless devices being currently served by a beam, a next serving beam that will serve the wireless device after performing a handover from a current serving beam to the next serving beam; predicting which nodes of the network will require more or less transport resources than currently allocated for transporting data between the antenna points and a network based on which of the beams are the current serving beams and which are the next serving beams” to independent claim 35 and adding similar amendments to independent claims 44 and 46 overcome the rejections set forth in the Office Action dated 09/15/2021. Accordingly, the aforementioned rejection has been withdrawn.  Further, the amendments overcome the objection of claims 39, 40, 42 and 48-49.
Allowable Subject Matter
Claims 35-49 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Reinhardt (US 20170250747) teaches the concepts of an allocating respective portions of a transmission resource to fixed beams in a 1:1 relationship such that the portions coupled to different fixed beams do not overlap, such that the transmission resource is foreseen for transmission by the cell, each of the fixed beams is defined by a fixed beam weight vector, and a number of the fixed beams is predefined and equal to or larger than 2; allocating one of the fixed beams and the portion of the transmission resource coupled to the one of the fixed beams to a terminal; configuring a transmitting device to transmit to the terminal in the fixed beam and the portion of the transmission resource allocated to the terminal.  (See the Office Action of 9/15/2021). Another close prior art reference, Guey (US 20120236774 (US 20120236774),  teaches the features of managing radio access resources includes a joint radio resource management/transport resource management unit configured to 
However, the prior art does not disclose the specific features of: “predicting which nodes of the network will require more or less transport resources than currently allocated for transporting data between the antenna points and a network based on which of the beams are the current serving beams and which are the next serving beams”. 
Specifically, the prior art does not disclose or fairly suggest the limitation: " identifying, for one or more wireless devices being currently served by a beam, a next serving beam that will serve the wireless device after performing a handover from a current serving beam to the next serving beam; predicting which nodes of the network will require more or less transport resources than currently allocated for transporting data between the antenna points and a network based on which of the beams are the current serving beams and which are the next serving beams; and reallocating transport resources to one or more antenna points in the network area based on the prediction”, along with other limitations of the independent claim 1 and similar amendments to independent claims 44 and 46
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644